Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D originally filed on June 27, 2012 (including amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Vitesse Semiconductor Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: June 27, 2012 Raging Capital Fund, LP By: Raging Capital Management, LLC General Partner By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Attorney-in-fact for William C. Martin, Managing Member Raging Capital Fund (QP), LP By: Raging Capital Management, LLC General Partner By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Attorney-in-fact for William C. Martin, Managing Member Raging Capital Management, LLC By: /s/ Frederick C. Wasch Name: Frederick C. Wasch Title: Attorney-in-fact for William C. Martin, Managing Member /s/ Frederick C. Wasch Frederick C. Wasch as Attorney-in-fact for William C. Martin
